      Case 1:21-cv-00325-DLC Document 11 Filed 03/02/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 WINFRED WAIRIMU WAMAI, et al.,         :
                                        :             21cv325 (DLC)
                     Plaintiffs,        :
                                        :                  ORDER
           -v-                          :
                                        :
 INDUSTRIAL BANK OF KOREA,              :
                                        :
                     Defendant.         :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     On January 14, 2021, plaintiffs filed this action, alleging

that defendant Industrial Bank of Korea (“IBK”) was involved in

a scheme to fraudulently convey Iranian funds and thereby avoid

U.S. sanctions and the plaintiffs’ judgments against Iran.            IBK

is required to answer or move to dismiss the plaintiffs’

complaint by March 29, 2021.     In a letter dated March 2, 2021,

IBK represented that it intends to move to dismiss this action

on several grounds.

     On February 16, 2021, this Court conditionally granted the

defendant’s motion to dismiss in Owens v. Turkiye Halk Bankasi

A.S., 20-cv-2648.     In Owens, a group of plaintiffs, 323 of whom

are also plaintiffs in this action, alleged identical causes of

action related to Iranian assets against a Turkish bank.           The

bank’s motion to dismiss was conditionally granted on the basis
         Case 1:21-cv-00325-DLC Document 11 Filed 03/02/21 Page 2 of 2


of forum non conveniens.       Owens v. Turkiye Halk Bankasi A.S.,

2021 WL 638975 (S.D.N.Y. Feb. 16, 2021).

     In its March 2, 2021 letter, IBK requested to stay this

action pending the outcome of any appeal of this Court’s order

conditionally dismissing in Owens.         IBK further requested that,

in the alternative, the motion to dismiss briefing in this

action be limited to the forum non conveniens issue, with the

opportunity to file a subsequent motion to dismiss on other

grounds should the motion to dismiss on forum non conveniens

grounds be denied.      This Court concludes that limiting motion to

dismiss briefing to the forum non conveniens issue would

facilitate the just, speedy, and inexpensive determination of

this action.     Accordingly, it is hereby

     ORDERED that the parties’ briefing related to IBK’s motion

to dismiss shall be limited to the issue of whether this action

should be dismissed on the basis of forum non conveniens.

     IT IS FURTHER ORDERED that if the motion to dismiss is

denied, IBK shall be given an opportunity to move to dismiss on

any other ground it wishes to raise.


Dated:       New York, New York
             March 2, 2021


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge
                                      2
